Citation Nr: 0605193	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 1943 to March 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's request to 
reopen a claim of entitlement to service connection for 
bilateral mixed hearing loss.  The veteran disagreed with 
that determination in July 2004.  After the RO issued a 
statement of the case (SOC) in November 2004, and the 
veteran's timely substantive appeal was received less than 60 
days later, in January 2005.

The veteran's case has been advanced on the docket in 
accordance with 38 C.F.R. § 20.900(c) (2005) based on the 
veteran's age.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for hearing 
loss disability was denied in a rating decision prepared in 
August 1997 and issued in September 1997; the decision became 
final in the absence of an appeal being filed.

2.  The additional evidence submitted since that denial, 
including medical evidence that the veteran continues to 
manifest a hearing loss, fails to provide any new or material 
evidence linking the veteran's noise exposure during his 
service to the hearing loss diagnosed more than 50 years 
after his service discharge.


CONCLUSION OF LAW

New and material evidence having not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 7103(a), 7104, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 3.385 
(2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1997 decision, the RO denied the veteran's claim 
for service connection for a bilateral hearing loss.  The 
veteran did not file a timely appeal, and that decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.
According to the United States Court of Appeals for Veterans 
Claims (Court), statutes governing benefits administered by 
VA require that, in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).

Preliminary Matters:  Duties to Notify & to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
addition, the Court held that a notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In the present case, the veteran's contention that he has 
submitted new and material evidence arises from an attempt to 
reopen a claim for service connection for a bilateral hearing 
loss.  In this context, the Board notes that a substantially 
complete request to reopen the claim was received in April 
2003.  In May 2003, prior to its adjudication of this request 
to reopen, the RO provided notice to the claimant regarding 
VA's duties to notify and to assist.  

Specifically, the RO's May 2003 letter notified the claimant 
of the definition of new and material evidence sufficient to 
reopen the claim; information and evidence that VA would seek 
to provide; and information and evidence that the claimant 
was expected to provide.  While the claimant was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him, and 
was advised to submit evidence showing that his hearing loss 
began or worsened in service and evidence relating the 
current hearing loss to service.  The SOC issued in November 
2004 included the full text of 38 C.F.R. § 3.156, as revised, 
and the full text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA.

Thus, the Board finds that the content and timing of the May 
2003 notice comported with the requirements of § 5103(a) and 
§ 3.159(b).  Thereafter, the veteran submitted a statement 
received in late May 2003 in which he stated that the 
earliest hearing test he could remember was conducted in 
1997, and the veteran submitted a copy of the report of the 
1997 audiologic examination.  The veteran also submitted a 
list of private providers, but that list indicated that the 
identified providers had treated the veteran for disorders 
other than hearing loss.  

The Board also finds that VA has done everything reasonably 
possible to assist the veteran with respect to his new and 
material evidence claim.  In a claim to reopen, such as the 
claim in this case, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  See, 
e.g., VBA Fast Letter 01-13 (February 5, 2001).  VA does not 
have a duty to provide the veteran a VA examination if the 
claim is not reopened.  In this case, as the veteran 
indicated that the identified providers treated the veteran 
for disorders other than hearing loss, and specifically 
indicated that he was first tested for hearing loss in 1997, 
the identified evidence is not new or material, since the 
evidence of treatment of disorders other than hearing loss is 
not relevant, and the 1997 audiologic examination was of 
record at the time of the August 1997 rating decision which 
denied the claim for service connection for a bilateral 
hearing loss.

The VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4)(C)(iii).  
As discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and assist the veteran at every stage of adjudicating 
this new and material evidence claim.

Law and regulations governing requests to reopened denied 
claims

By a rating decision prepared in August 1997 and issued in 
September 1997, a claim of entitlement to service connection 
for bilateral hearing loss was denied.  That determination 
was not appealed by the veteran within one year after its 
issuance, and the denial became final.  A finally adjudicated 
claim includes one which has been disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of the 
disallowance without appeal.  38 C.F.R. § 3.160(d). 

The veteran's request to reopen his claim for service 
connection for bilateral hearing loss was received in April 
2003.  Regulations governing determinations as to whether 
evidence is new and material were amended effective August 
29, 2001, and the amended regulation is effective for claims 
received on or after August 29, 2001.  As this claim was 
received after the effective date of the amended regulation, 
the version of 38 C.F.R. § 3.156 in effect from August 29, 
2001 is applicable to this claim.  No other standard than 
that articulated in the regulation applies to the 
determination in this case.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156, as effective from August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, to include a chronic organic 
disease of the nervous system such as a sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2005).

Facts and analysis

Since the August 1997 RO decision is final, the veteran's 
service connection claim for bilateral hearing loss may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran has submitted two items of medical evidence, 
several personal statements, information about the 
circumstances of his military service, and statements from 
his representative, including a statement which references 
excerpts from medical literature.  The medical evidence 
submitted prior to the August 1997 RO decision included the 
veteran's service medical records.  The veteran's separation 
examination report was negative for any hearing problems.

The medical evidence received since the August 1997 RO 
decision includes the report of a private August 1997 
audiologic examination.  That examination discloses that the 
veteran reported he was "now experiencing difficulty in 
hearing communication" of certain types, but is devoid of 
any notation regarding onset or relationship to service.  The 
examination discloses hearing loss, as defined for VA 
purposes, in both ears.  The report noted that the veteran's 
hearing loss was of long standing, but did not indicate a 
date of onset.  

Although this 1997 audiologic examination report is new, 
since it was not of record at that time of the August 1997 
rating decision, it is not "material" to reopen the claim, 
since it is devoid of any medical opinion as to the etiology 
or onset of the veteran's current hearing loss.  The 
reference to the veteran's hearing loss as "long-standing," 
without any reference to the veteran's military service, does 
not provide a factual basis for relating the hearing loss to 
the veteran's service, since the examination was conducted in 
1997 and the veteran's service separation was in 1946, more 
than 50 years prior to the examination.  

The Board notes that the veteran indicated that he was 
currently experiencing difficulty understanding verbal 
communications, but there is no notation that the veteran 
reported such hearing loss continuously since his service, 
for the past 50 years.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board finds, as a matter of fact, that the statement that 
the hearing loss was of "long standing" does not raise a 
reasonable possibility of substantiating the claim, under the 
circumstances of the case, where the elapsed time between 
service discharge and the first medical diagnosis of hearing 
loss was more than 40 years.  38 C.F.R. § 3.156.  

The report of VA audiologic examination conducted in March 
2003 discloses that the veteran continued to have hearing 
loss bilaterally as defined by VA regulations.  The report 
does not include an opinion as to the etiology or onset of 
the veteran's hearing loss, and thus does not tend to 
establish any unestablished fact.  Although the VA 
examination establishes that the veteran has a current 
disability, the August 1997 rating decision did not base the 
denial of service connection on lack of current disability, 
so the VA examination does not establish any unestablished 
fact.

Along with his April 2003 claim, the veteran provided copies 
of official service records reflecting that he was in the 
Navy, and served on several ships.  The veteran described 
exposure to shipboard noise, including noise of antiaircraft 
guns, noise during firearms trainings, noise during air raids 
while stationed overseas during World War II, and the noise 
of a typhoon.  

In May 2004, the veteran submitted a statement explaining his 
belief that the gunfire noise he was exposed to during his 
WWII service was related to the deterioration of his hearing.  
In his January 2005 substantive appeal, the veteran expressed 
his belief that "hearing loss can start at any age when a 
person is subjected to repeated loud noises."  The veteran 
repeated his contention that the sounds he experienced during 
WWII contributed to his hearing deterioration.  

However, the veteran is not a medical professional.  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Thus, the 
veteran's assertions are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran's representative, in a June 2005 statement, 
referenced medical literature which states that there is a 
relationship between exposure to loud explosive noise and 
industrial noise and development of noise-induced hearing 
loss, with such noise first causing a temporary threshold 
shift, and with the duration and intensity of exposure 
determining the degree of permanent injury.  

While the reference shows that, in general terms, medical 
literature supports a relationship between exposure to noise 
and later development of noise-induced hearing loss, this 
reference is not equivalent to a medical professional 
rendering a valid opinion as to medical etiology in this 
specific veteran's case, where the lapse between the noise 
exposure and the diagnosis of hearing loss was more than 40 
years, and is not competent medical evidence to establish 
that there is a nexus between the veteran's service and his 
current hearing loss.  

The medical literature is devoid of any statement relevant to 
such a lengthy period between noise exposure and development 
of a related hearing loss.  The medical literature does not 
tend to establish a nexus between the veteran's service and 
his current hearing loss.  Without medical opinion linking 
the hearing loss diagnosed in 1997 to the in-service noise 
exposure prior to 1946, the new evidence does not raise a 
reasonable possibility of substantiating the claim.  

Although the Board is sympathetic with the appellant's 
contentions that his WWII service, which included exposure to 
various types of noise, caused his current hearing loss, we 
find a lack of competent medical evidence to warrant a 
favorable decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
failed to submit or identify competent medical evidence to 
provide a nexus between the in-service exposure to noise and 
the hearing loss diagnosed in 1997, more than 40 years later.  
The preponderance of the evidence is against the appellant's 
request to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  There is no benefit 
of the doubt that can be resolved in the veteran's favor, 
since there is no medical evidence as to the cause of the 
veteran's current hearing loss.  There is no favorable 
evidence that would place the record concerning this question 
in equipoise.

The RO assumed, for purposes of the August 1997 rating 
decision, that the veteran manifested the claimed hearing 
loss, so the evidence that the veteran manifests a hearing 
loss as defined for VA purposes does not establish an 
unestablished fact necessary to prove the claim.  Statements 
by the veteran and his representative in support of the 
veteran's belief that his hearing loss results from his 
military service are not competent to establish a nexus 
between the veteran's military service and a hearing loss.  
No other evidence has been submitted since the September 1997 
final decision.  As the additional evidence does not 
establish any unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim, the evidence is not new and 
material.  In the absence of new and material evidence, the 
claim for service connection may not be reopened.  The 
request to reopen the claim must be denied.

ORDER

The request to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


